Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
26, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00814-CV


                    AMERICAN LANES CORP, Appellant

                                        V.

 NEKETA FOOTS DOUGLAS, INDIVIDUALLY AND AS NEXT FRIEND
  OF XXXXXX DOUGLAS, A MINOR, AND AS REPRESENTATIVE OF
THE ESTATE OF BRANDON DEPREE DOUGLAS, DECEASED, Appellee

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-57881


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed November 13, 2020. On January
13, 2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         2